                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILFRED ALEXANDER PAGE, et al.,

                       Plaintiffs,

v.                                                                     No. 1:19-cv-01023-RB-SCY

ANGELA GOOLSBY-LUCERO, et al.,

                       Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s failure to comply with the Court’s

Order to Cure Deficiency. (See Doc. 3.)

       Plaintiff filed a complaint but did not pay the $400.00 fee for instituting a civil action or

file an “Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”

The Court ordered Plaintiff to either pay the $400.00 fee or file an Application and notified

Plaintiff that failure to timely pay the fee or file an Application may result in dismissal of this case

without prejudice. Plaintiff did not pay the filing fee or file an Application by the December 3,

2019 deadline.

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE
